 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   MISTER LEE,                                       Case No. 2:21-cv-00345-DAD-BAM
12                      Plaintiff,                     ORDER GRANTING JOINT MOTION TO
                                                       STAY PROCEEDINGS
13          v.
                                                       (Doc. 24)
14   C R BARD INCORPORATED, et al.,
15                      Defendants.
16

17          Currently before the Court is the parties’ Joint Motion to Stay Proceedings filed on May
18   20, 2021. (Doc. 24.) The parties request that the Court stay discovery and all pretrial deadlines
19   and continue the Initial Scheduling Conference for a period of ninety (90) days to permit them to
20   pursue settlement negotiations of this case recently remanded from the MDL. (Id.)
21          Upon consideration and good cause appearing, the parties’ Joint Motion to Stay
22   Proceedings is GRANTED, and discovery and all pretrial deadlines in this matter are STAYED
23   for ninety (90) days while the parties pursue settlement negotiations. The Scheduling Conference
24   currently set for June 8, 2021, is CONTINUED to September 9, 2021, at 9:00 AM in
25   Courtroom 8 (BAM) before Magistrate Judge Barbara A. McAuliffe. At least one (1) week
26   prior to the conference, the parties shall file a Joint Scheduling Report. The parties shall appear at
27   the conference remotely either via Zoom video conference or Zoom telephone number. The
28
                                                       1
 1   parties will be provided with the Zoom ID and password by the Courtroom Deputy prior to the
 2   conference. The Zoom ID number and password are confidential and are not to be shared.
 3   Appropriate court attire required. If the parties file a notice of settlement prior to the conference,
 4   then the conference will be vacated.
 5
     IT IS SO ORDERED.
 6

 7      Dated:     May 24, 2021                                 /s/ Barbara   A. McAuliffe             _
                                                           UNITED STATES MAGISTRATE JUDGE
 8

 9
            .
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                       2
